ON MOTION FOR REHEARING. HANNA, J. The first four grounds of the motion deal with points raised by the brief of appellant, which, it is claimed, have been overlooked by this court in its decision, but a re-examination of the opinion and the record clearly shows that the contention is not well founded, as the several points in question were considered in the opinion, and we find no reason for departing from our conclusion arrived at.  [14] The fifth and sixth grounds of the motion raise a question which counsel for appellant admit they failed to call to the attention of the coiirt in either the briefs or argument made on his behalf, the ground being that the opinion of this court is in conflict with sections 12 and 18, art. 2, of the Constitution of New Mexico, and of section 1 of the Fourteenth Amendment of the Constitution of the Hnited States, in that due process of law has been denied appellant by permitting the testimony of the witness McGuire to stand and in the admission of the testimony of the state as a whole, and in the giving of the instructions of the court as a whole. These several grounds, which, it is asserted, amount to a denial of due process of law, upon the most favorable view of the matter, can be said to constitute nothing more than erroneous decisions of the trial court in the admission of evidence, or in the instructions as given by the court, and are to be controlled by the rule laid down in 6 E. C. L. p. 445, where it is said: “The rule is well established that a state cannot be deemed guilty of a violation of its constitutional obligation (nor shall any state deprive any person of life, liberty, or property without due process of law) simply because!, one of its courts, while acting within its jurisdiction, has made an erroneous decision.” See, also, Arrowsmith v. Harmoning et al., 118 U. S. 194, 6 Sup. Ct. 1023, 30 L. Ed. 243. For the reasons stated the motion is denied. Boberts, C.J., and Parker, J., concur.